Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s arguments, see REMARKS, filed November 23, 2020, with respect to claims 1, 2 and 5-16 have been fully considered and are persuasive.  The 35 U.S.C. 102(a)(1) and 103 rejections of claims 1, 2 and 5-14 has been withdrawn. 


Allowable Subject Matter
Claims 1, 2 and 5-16 are allowed, and are renumbered claims 1-10, 13, 14, 11 and 12, respectively.
The following is an examiner’s statement of reasons for allowance:
Consider claims 1, 13 and 14, the most relevant prior art of record, Joza et al. (US 2008/0273110 A1), fails to specifically show, disclose, or suggest in a case where the particular divided image is not adjacent to the reference divided image, determining the region of the output target such that the reference divided image is included in the region of the output target and the particular divided image is not included in the region of the output target; determining whether a size of the region of the output target is determined to be smaller than a predetermined size or not; in a case where the size of the target of the output target is determined to be smaller than the predetermined size, expanding the determined region of the output target such that the determined region of the output target includes a divided image that is one-2-Amendment for Application No.: 16/200,452Attorney Docket: 10180079US01 among the plurality of divided images and corresponds to a variation less than the predetermined threshold and is adjacent of the reference divided image; and in a case where the size of the region of the output target is determined to be smaller than the predetermined size, outputting, from the output apparatus through output control, a first image corresponding to the region of the output target that has been expanded  in the predetermined image on which the predetermined image processing is not executed through the image processing, and a second image corresponding to the region of the output target that has been expanded in the predetermined image on which the predetermined image processing is executed through the image processing, and in a case where the size of the region of the output target is determined to be smaller than the predetermined size, outputting, from the output apparatus through output control, a first image corresponding to the region of the output target that has been expanded in the predetermined image on which the predetermined image processing is not executed through the image processing, and a second image corresponding to the region of the output target that has not expanded by the expanding in the predetermined image on which the predetermined image processing is executed through the image processing.
Joza shows and discloses an information processing method {An information processing apparatus for outputting an image from an output - 26 -10180079US01 apparatus comprising, at least one processor, wherein the at least one processor performs; A non-transitory computer-readable storage medium storing a program which causes a computer to execute an information processing method for outputting an image from an output apparatus}, performed by at least one processor, for outputting an image from an output apparatus (An image which has not yet undergone image data processing and an image which has undergone image data processing are displayed so that a difference between the images can be readily recognized [fig. 1, abstract]) comprising: executing, through image processing, predetermined image processing on a predetermined image (The image processing block 18 automatically processes the image data supplied from the digital processing block 16 [paragraph 55]); determining a region of an output target in the predetermined image based on information about a variation caused by the predetermined image processing executed on the predetermined image in the image processing (image processing block 18 automatically detects the range of a face portion, red eyes, an area which would cause a change greater than a threshold value before and after correction, and the like in the supplied image [paragraphs 55, 75]); and outputting, from the output apparatus through output control, a first image of the region of the output target determined by the determining in the predetermined image on which the predetermined image processing is not executed through the image processing, and a second image of the region of the output target in the predetermined image on which the predetermined image processing is executed through the image processing (After the image has been processed, an unprocessed image and a processed image are displayed on display means; the unprocessed image and the processed image, which are displayed side by side, are simultaneously scrolled [fig. 13B, paragraphs 55, 65, 75]); determining, based on adjacency of a particular divided image to the reference divided image, the region of the output target such that the reference divided image and the particular divided image are included in the region of the output target, wherein the particular divided image is one among the plurality of divided images, and the particular divided image corresponds to a variation that is greater than a predetermined threshold, and the particular divided image is not identical to the reference divided image (a face portion of the subject is recognized by means of recognizing a skin color, or extracting characteristic features of the face portion such as eyebrows, eyes, a nose, lips, and the like; After acquisition of the processed image, a determination is made as to whether or not the designation of a range has been performed during image processing; The designation of a range performed during image processing includes a range where a difference between an unprocessed image and a processed image has exceeded a threshold value (automatically detected by the camera), the range of a face portion (automatically designated by the camera or designated by the user), and a user designation range (designated by the user); When a range has been designated during image processing, a face portion, e.g., is processed, and the thus-processed portion is displayed in an enlarged manner [paragraphs 75, 76]).
Joza et al., however, lack the claimed features of in a case where the particular divided image is not adjacent to the reference divided image, determining the region of the output target such that the reference divided image is included in the region of the output target and the particular divided image is not included in the region of the output target; determining whether a size of the region of the output target is determined to be smaller than a predetermined size or not; in a case where the size of the target of the output target is determined to be smaller than the predetermined size, expanding the determined region of the output target such that the determined region of the output target includes a divided image that is one-2-Amendment for Application No.: 16/200,452Attorney Docket: 10180079US01 among the plurality of divided images and corresponds to a variation less than the predetermined threshold and is adjacent of the reference divided image; and in a case where the size of the region of the output target is determined to be smaller than the predetermined size, outputting, from the output apparatus through output control, a first image corresponding to the region of the output target that has been expanded  in the predetermined image on which the predetermined image processing is not executed through the image processing, and a second image corresponding to the region of the output target that has been expanded in the predetermined image on which the predetermined image processing is executed through the image processing, and in a case where the size of the region of the output target is determined to be smaller than the predetermined size, outputting, from the output apparatus through output control, a first image corresponding to the region of the output target that has been expanded in the predetermined image on which the predetermined image processing is not executed through the image processing, and a second image corresponding to the region of the output target that has not expanded by the expanding in the predetermined image on which the predetermined image processing is executed through the image processing, therefore these limitations, in conjunction with the other limitations recited in claims 1, 13 and 14, are novel and unobvious over Joza et al.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAIME M HOLLIDAY whose telephone number is (571)272-8618.  The examiner can normally be reached on Monday-Friday, 7:30am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571)272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAIME M HOLLIDAY/Examiner, Art Unit 2641